Title: From James Madison to James Madison, Sr., 10 March 1794
From: Madison, James
To: Madison, James, Sr.


Hond Sir
March 10. 1794.
Yours of Feby. 17. came to hand some days ago. I have applied to Carr, and obtained the inclosed account of his Forte-Piano’s. The grand ones are as large as a Harpsichord & of the same form. The small ones would not occupy more room than a common square dining table with the leaves down. The advantage of the large ones consists in the superior swell of the Notes. But on this point Fanny can get sufficient information from her friends—or from the person you have in view for her Teacher.
I can offer no advice as to the Mill. You are a m⟨uch b⟩etter judge in every respect of the subject. It appears in g⟨ener⟩al that it would be better she should be leased on almost any terms than that you should be troubled with her. You know my thoughts already as to building the new one at home. I have no further acct. of the Threshing Mill.
I am glad to find that you have procured the apple Trees. My last will have shewn that the additional 20 would have my approbation.
You ask the fate of Genèt! He is superseded by Mr. Fauchét who lately arrived; and his conduct as complained of by the President disavowed. Whether he means to go to France or remain here I know not. By a little publication just made in the Newspapers by Fauchét all the commissions issued by Genèt for enlisting troops are revoked; and the neutrality of the U. S. recognized.
The depredations on our commerce from G. Britain become daily more ruinous to it. A further instruction for seizing our vessels has just appeared, which will be fatal to a great part of our shipping now out. The authenticity of the document is questioned, but the prevailing opinion admits it. The demand however from the French Ships, and for the English in the W. Indies keeps up for the present the price of Wheat & flour. The former has of late been 8 or 9/. & the latter in proportion.
The Commercial Resolutions are not yet decided on, except the first one. They stand the order of today. The event of them is more uncertain than ever; some of their friends beginning to think the outrages of G. Britain require something more effacacious & even some of their enemies beginning to hold the same language. There have been meetings on the subject at Boston, N. York & in this City. In Boston the Come. reported instructions to the Representa[t]ives favorable to the Resolutions; but the arts practised to alarm the people obtained a majority for leaving the Matter to Congress. In N. York, the Come. were unanimous for something, but seem to incline towards measures of defence on the idea that war will be unavoidable. In this City a motion in a large meeting on saturday evening to remonstrate agst. the Resolutions was rejected by a large majority. The Bill for six Frigates will have its third reading to day, & will probably pass. The recapture or evacuation of Toulon is confirmed. The British destroyed the 16 sail of the line taken from the French. Many of the Inhabitants in attempting to get to the British Ships were drown’d. Those left in the Town underwent military execution.
Inclosed are the papers containing what was urged by me on the commercial question. If Majr. Hite shd. not [be] in Orange, I wish you to forward them to him. Yr. Affe son
Js. Madison Jr
